DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-15 are allowed.    
The following is an examiner’s statement of reasons for allowance: 
Berlin et al. (US 6,692,801; “Berlin) and Backfolk et al. (US 2019/0352854; “Backfolk”) are among the closest prior art identified. 
Berlin teaches a multilayer paper laminate (10) and method of making the multilayer paper laminate that includes a paper substrate (18) having a LDPE layer (11) coated on the paper substrate, a dried starch layer (12) on the LDPE layer (11), and an outer plastic layer (14) laminated to the starch layer (12) (Fig. 1, col. 5, lines 9-35). 

    PNG
    media_image1.png
    239
    565
    media_image1.png
    Greyscale

Backfolk teaches a multilayer packaging material and a method for making the multilayer packaging material (para [0051], Fig. 1) that includes a paperboard substrate (1) coated with a first dispersion barrier layer (2) comprising latex, and further coated with a second dispersion barrier layer (3). 

    PNG
    media_image2.png
    397
    570
    media_image2.png
    Greyscale

The prior art references of record, alone or in combination, do not teach or fairlysuggest a multilayer packaging material in the specific manner as instantly claimed (in claim 1), which packaging material calls for a four-layer structural configuration of the specific layers in the specific layer order as recited; and further, each layer is defined by the specific compositional requirements as so defined. In particular, the invention recited in claim 1 provides a packaging material comprising (1) a paperboard substrate has a first and a second side, (2) at least one barrier layer applied on the first side of the paperboard substrate, in that, the barrier layer comprising a specific water-soluble polymer as so defined, (3) a polyolefin layer on the at least one barrier layer, and (4) at least one dispersion barrier layer applied on the second side of the paperboard substrate, and that the dispersion barrier layer forms a printing surface of the packaging material. The combination of these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed. As such, claims 1-15 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782